Citation Nr: 1741675	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the appellant's character of discharge in May 1992 is a bar to VA compensation benefits for active duty service from September 5, 1986 to September 4, 1989.

(The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and for hypothyroidism are the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel
 

INTRODUCTION

The Veteran served on active duty from July 1975 to January 1976, from April 1978   to April 1980, from November 1980 to November 1983, and from September 1986 to May 1992.  His discharge from this last period of service has been characterized as dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the VA Regional Office (RO).  

Historically, the RO issued a September 1995 administrative decision which determined that the appellant's character of discharge in May 1992 was a bar to VA benefits for     his period of active duty service from September 5, 1989 to May 1992.  The May       2011 administrative decision amended the September 1995 administrative decision.  Specifically, it determined that the appellant's character of discharge in May 1992 is       a bar to VA benefits for his period of active duty service from September 1986 to May 1992.  

In this appeal, the appellant has challenged the May 2011 administrative decision claiming that his period of active duty service from September 1986 to September 1989 is separate from the subsequent period of service, and that this early period of service ended honorably.  Thus, for the sake of clarity, the Board has listed the issue on appeal as whether the appellant's character of discharge in May 1992 is a bar to VA compensation benefits for active duty service performed from September 1986 to September 1989.


FINDINGS OF FACT

1.  On August 7, 1986, the appellant was ordered to active duty in active duty guard/reserve status effective September 7, 1986, for a period of 3 years.

2.  The appellant served on active duty through September 4, 1989, at which time he was discharged to immediately reenlist.  

3.  The appellant reenlisted the following day, September 5, 1989, for a period of six years, and his military service was later terminated by an Other Than Honorable (OTH) discharge on May 9, 1992.

4.  The appellant's discharge on September 4, 1989 was a conditional discharge    for the purposes of immediate reenlistment, and his active military service in         its entirety from September 5, 1986 to May 9, 1992 is considered to be a single, dishonorable period of service.

5.  The multiple acts of misconduct committed by the appellant during the period    of service which led to his discharge under OTH conditions were willful and persistent, commenced before the expiration of his initial obligated period of service, and were not minor offenses offset by otherwise honest, faithful, and meritorious service.  The appellant was not insane at the time he committed the offenses that led to his separation from service.


CONCLUSION OF LAW

The appellant's period of service from September 5, 1986 to May 9, 1992 ended with an OTH discharge due to willful and persistent misconduct; that entire period of service was dishonorable for VA purposes and is a bar to VA compensation and other benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The appellant has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
 
II.  Analysis 

When a claimant is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority     to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

An individual who enlisted or reenlisted before completion of a period of active service can establish eligibility to VA benefits, provided he or she satisfactorily completed the period of active service for which he or she was obligated at the time of entry, even if the subsequent discharge was under dishonorable or "other than honorable" conditions or a statutory bar exists for entitlement to benefits for the later period of service.  38 U.S.C.A. § 101(18).

A discharge in order to reenlist is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge. 38 C.F.R. § 3.13(b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service. Id.  

A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the     time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c).

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180     days (the regulation provides certain exceptions to this condition). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; 
(3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4). A discharge because of a minor offense will not be considered        willful and persistent misconduct if service was otherwise honest, faithful,             and meritorious. Id.  An act is willful misconduct where it involves deliberate         or intentional wrongdoing with knowledge of or wanton and reckless disregard       of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).       The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period    of at least 180 days.  

VA regulations define an "insane" person as one who: while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or interferes with the peace of society; or has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R.  § 3.354(a).  38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), 
it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

In September 1995, the RO issued an administrative decision which determined that the appellant's period of service from September 5, 1989 to May 2, 1992, ended in an OTH discharge, which precludes payment of VA benefits related to that period.  

In May 2011, the RO issued an administrative decision amending the September 1995 administrative decision.  Specifically, this decision determined that the appellant's complete period of service from September 1986 to May 1992, ended    in an OTH discharge, was under dishonorable conditions for VA purposes, and precluded payment of VA benefits related to that period under the provisions of        38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)(6).

The appellant subsequently appealed the May 2011 administrative decision.  In essence, he contends that the initial period of service, from September 1986 to September 1989, was separate from the period of service ending in May 1992,       and that this initial period ended with an honorable discharge being granted.

A review of the appellant's service personnel records revealed that on August 7, 1986, he was ordered to active duty in active duty guard/reserve status, effective September 7, 1986, for a period of 3 years. Thereafter, he served on active duty from September 7, 1986 through September 4, 1989, at which time he was 
discharged to immediately reenlist.  He reenlisted the following day, September 5, 1989, for a period of six years.  His service was subsequently terminated by an OTH discharge on May 9, 1992.

The appellant's DD214, report of separation, noted that he had served on active duty from September 1989 to May 1992, when he was discharged under OTH conditions for the good of the service - in lieu of court-martial, pursuant to Army Regulation 635-200, Chapter 10.  A DD215, Correction to DD 214, Certificate of Release or Discharge from Active Duty, issued in September 2008, amended the DD214 to read that the Veteran had served on active duty from September 7, 1986 to May 9, 1992.  It also noted that the appellant had continuous honorable active service from September 7, 1986 to September 4, 1989, with immediate reenlistment after this period.

The Board finds that the appellant's discharge on September 4, 1989 was conditional, as he was discharged or released prior to his period of obligation due to an intervening reenlistment.  

The Board also finds that the appellant would not have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  His service personnel records indicate that he was charged with multiple violations of the Uniform Code of Military Justice pertaining to the wrongful disposition of military property, forgery, and larceny occurring from May 15, 1989 to July 3, 1991.  The investigative records note that the total value of the various items of military equipment unlawfully stolen and   then sold was $14,589.00.  Furthermore, the personnel records indicate that the appellant voluntarily requested a discharge for the good of the service as a result     of the charges brought against him in April 1992.  Section Four of this request, which the appellant signed, indicated that he understood that if the discharge request was accepted, he may receive a discharge under conditions other than honorable, which would then deprive him of many, if not all, benefits provided       by VA.

Given the repetitive nature of the crime over an extended period of time, along with the attempts to conceal these activities through forgery and false records, the Board finds the appellant engaged in willful misconduct.  Moreover, these activities are shown to have predated the September 4, 1989 conditional discharge.  Thus, he would not be eligible for an honorable discharge at the end of original term except for the intervening enlistment.  Accordingly, his entire period of service from September 1986 to May 1992 constitutes one period of service and his entitlement to VA benefits will be determined by the character of the final termination of such period of active service.  

Here, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c):  he was not a conscientious objector who refused to perform military duty; he was not discharged by reason of the sentence of a general court-martial, he was not an officer who resigned, he was not discharged as a deserter, he was/is not        an alien, and finally, although he was discharged under other than honorable conditions, he did not have a period of AWOL for a continuous period of at least 180 days.

As to the regulatory bars, the evidence reflects that he did accept an undesirable discharge in lieu of trial by court-martial.  See 38 C.F.R. § 3.12(d)(1).  Moreover,      a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to      have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  

The evidence of record does not suggest that the appellant was "insane" at the times of his multiple offenses.  Even if the appellant had psychiatric symptoms during active military service, mental illness is not akin to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  While the Veteran has alleged that symptoms from his thyroid disorder caused his action, the Board does not find such assertion persuasive or credible.  In this regard, in his sworn statement on May 21, 1991 contained in the service personnel records, the Appellant makes no reference to any mental health or medical symptomatology as accounting for his actions.  He noted that he knew his actions were a violation of regulations, but he was doing it to help the company. As the Veteran was being questioned for criminal behavior, it is likely he would have mentioned that mental health or medical conditions were the reason for his behavior had such, in fact, been the case.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).
  
The Board therefore can only conclude that his multiple offenses, during periods prior to and after September 4, 1989, were willful and persistent misconduct because they involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, occurred repeatedly over an extended period of time, and there were attempts made through forgery and false records to conceal these activities.  These were not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  

Accordingly, the Board concludes the period of service from September 1986 to May1992 ended with an OTH discharge due to willful and persistent misconduct  he committed, with no competent and credible evidence suggesting he was insane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Accordingly, the appellant's character of discharge for his entire period of service from September 1986 to May 1992 is considered to have been under dishonorable conditions, and therefore is a complete bar to VA compensation benefits.  See 38 C.F.R. § 3.360(b).

Finally, the Board notes that the record does not indicate that the appellant and his representative have discussed any petition to a Discharge Review Board or Board for Correction of Military Records.  Rather, the appeal stems from the belief that the DD215 establishes an honorable period of service.  However, as discussed in detail above, the DD215 shows only a conditional discharge for purpose of reenlistment, which under 38 C.F.R. § 3.13(b) means his entire period of service from September 1986 to May 1992, regardless of the characterization of service for the period prior 
to September 5, 1989, is considered a single period of service.  As that single period of service was ultimately terminated by an other than honorable discharge, his appeal must be denied.


ORDER

The appellant's service from September 5, 1986 to May 9, 1992 was dishonorable for VA purposes and, thus, a bar to entitlement to VA compensation benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


